      Case 1:19-cv-07450-AJN-SDA Document 48 Filed 01/04/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                1/4/2021

 Sheena M Lee,

                       Plaintiff,
                                                                              19-cv-7450 (AJN)
               –v–
                                                                                   ORDER
 B&Z Enterprises, L.L.C.,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The post-discovery conference scheduled for January 8, 2021, is adjourned to January 15,
2021, at 3:15 p.m. In light of the COVID-19 public health crisis, the Court will not hold the
upcoming conference in person. Counsel should submit a joint status letter on ECF no later than
seven days prior to the scheduled conference. The joint letter shall:

       1) Include a statement confirming that all fact discovery has been completed (the parties
          should not assume that the Court will grant any extensions);

       2) Include a statement regarding the status of any settlement discussions and whether the
          parties would like a referral to the Magistrate Judge or the Court-annexed Mediation
          Program for settlement discussions;

       3) Include a statement regarding whether any party intends to move for summary
          judgment on or before the deadline specified in the CMP;

       4) If no party intends to move for summary judgment, propose (a) a deadline for the
          submission of a joint final pre-trial order pursuant to Rule 5.A of the undersigned’s
          Individual Practices in Civil Cases, and (b) potential trial dates; and

       5) Indicate whether they can do without a conference altogether.

       If a conference is held, it will be by AT&T teleconference. Parties and members of the
public may access the proceeding by dialing (888) 363-4749 and entering access code 919-6964.
Counsel should review and comply with the Court’s Emergency Individual Rules and Practices
in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.
     Case 1:19-cv-07450-AJN-SDA Document 48 Filed 01/04/21 Page 2 of 2


      SO ORDERED.


Dated: January 4, 2021                   __________________________________
       New York, New York                         ALISON J. NATHAN
                                                United States District Judge




                                     2
